Opinion issued October 11, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-12-00740-CV
                           ———————————
  ALBERT LUJAN D/B/A TEXAS WHOLESALE FLOWER COMPANY,
                         Appellant
                                       V.
            NAVISTAR FINANCIAL CORPORATION, Appellee



                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-35191


                         MEMORANDUM OPINION

      Appellant, Albert Lujan d/b/a Texas Wholesale Flower Company, has

neither paid the required filing fee for this appeal nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5 (“A party who is not excused by
statute or these rules from paying costs must pay—at the time an item is presented

for filing—whatever fees are required by statute or Supreme Court order.”), 20.1

(listing requirements for establishing indigence); see also TEX. GOV’T CODE ANN.

§ 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon

Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in

Civil Cases in the Supreme Court and the Courts of Appeals and Before the

Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.

28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of

appeals). On August 16, 2012, appellant was notified that this appeal was subject

to dismissal if the filing fee was not paid by August 27, 2012. After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary

dismissal of case). Appellant was again notified on August 30, 2012 that the

appeal was subject to dismissal for failure to pay the filing fee. After being

notified a second time that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.


                                         2